UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 APPLIED MINERALS, INC. (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (800) 356-6463 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report: Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer □ Accelerated Filer x Non-accelerated Filer □ Smaller Reporting Company □ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES □ NO x The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of May 8, 2012 was 89,154,021. DOCUMENTS INCORPORATED BY REFERENCE:None. APPLIED MINERALS, INC. (An Exploration Stage Company) FIRST QUARTER 2-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page(s) Item 1. Consolidated Financial Statements Balance Sheets at March 31, 2012 (unaudited) and December 31, 2011 3 Statements of Operations (unaudited) for the Three Months Ended March 31, 2012 4 Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2012 6 Condensed Notes to the Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II.OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures Certification under Sarbanes-Oxley Act of 2002 PART I.FINANCIAL INFORMATION APPLIED MINERALS, INC. (An Exploration Stage Mining Company) BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance of $25,106 March 31, 2012 (unaudited) and $11,938 December 31, 2011 Deposits and prepaid expenses Total Current Assets Property and Equipment Land and tunnels Land improvements Buildings Mining equipment Milling equipment Laboratory equipment Office furniture and equipment Vehicles Less:Accumulated Depreciation ) ) Total Property and Equipment Other Assets Assets held for sale Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Liabilities from discontinued operations - 0 - Stock awards payable Current portion of notes payable Current portion of leases payable -0- Warrant derivative Total Current Liabilities Long-Term Liabilities Long-term portion of notes payable Total Long-Term Liabilities Total Liabilities Commitments and Contingencies - 0 - - 0 - Stockholders’ Equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, noncumulative, nonvoting, nonconvertible, none issued or outstanding -0- - 0 - Common stock, $0.001 par value, 120,000,000 shares authorized, 89,142,169 and 89,119,405 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit prior to the exploration stage ) ) Accumulated deficit during the exploration stage ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying condensed notes are an integral part of these financial statements. 3 APPLIED MINERALS, INC. (An Exploration Stage Mining Company) STATEMENTS OF OPERATIONS (Unaudited) For the Period January 1, 2009 (Beginning of For the three months ended Exploration Stage) March 31, through March 31, 2012 REVENUES $ $ $ COST OF SALES ) ) ) Gross Profit OPERATING (INCOME) EXPENSES: Exploration costs General and administrative (Gain) loss from disposition of land and equipment -0- ) ) Loss on impairment of equipment -0- - 0 - Total Operating Expenses Net Operating Loss ) ) ) OTHER INCOME (EXPENSE): Interest income Interest expenses ) ) ) Sale of clay samples -0- - 0 - Refund of insurance premium -0- Gain on stock award forfeiture -0- - 0 - Gain (loss) on revaluation of warrants ) -0- ) Gain (loss) on revaluation of stock awards ) ) ) Net proceeds (expenses) from legal settlement -0- - 0 - ) Amortization of deferred financing costs -0- ) ) Amortization of convertible debt discount -0- - 0 - ) Gain on settlement of debt -0- - 0 - Other income (expense) Total Other Income (Expense) Loss from exploration stage, before income taxes ) ) ) Provision (benefit) for income taxes - 0 - - 0 - - 0 - Net Loss from Exploration Stage Before Discontinued Operations ) ) ) Net income (loss) from discontinued operations ) ) Net Loss from Exploration Stage After Discontinued Operations ) ) ) Net income (loss) attributable to non-controlling interest -0- 24 ) Net Loss Attributable to Applied Minerals, Inc. $ ) $ ) $ ) The accompanying condensed notes are an integral part of these financial statements. 4 APPLIED MINERALS, INC. (An Exploration Stage Mining Company) STATEMENTS OF OPERATIONS (Unaudited) (continued) For the three months ended March 31, Earnings Per Share Information (Basic and Diluted): Net loss per share before discontinued operations $ ) $ ) Net income (loss) per share from discontinued operations -0- - 0 - Net Loss Per Share (Basic and Diluted) $ ) $ ) Weighted Averages Shares Outstanding (Basic and Diluted) The accompanying condensed notes are an integral part of these financial statements. 5 APPLIED MINERALS, INC. (An Exploration Stage Mining Company) STATEMENTS OF CASH FLOWS (Unaudited) For the Period January 1, 2009 (Beginning of For the three months ended Exploration Stage ) March 31, through March 31, 2012 Cash Flows From Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operations Depreciation Amortization of deferred financing costs -0- Amortization of discount – PIK Notes -0- - 0 - Issuance of PIK Notes in payment of interest -0- - 0 - Stock issued for director and consulting services Fair value of warrants and options issued to consultants and directors 641, 112 Loss on revaluation of stock warrants -0- Loss on revaluation of stock awards Gain on stock award forfeiture -0- - 0 - ) Gain on disposition of assets -0- ) ) Gain on settlement of debts -0- -0- ) Other non-cash expense (income) -0- -0- ) Provision for doubtful accounts -0- -0- Loss on impairment of assets -0- - 0 - Change in operating assets and liabilities: (Increase) Decrease in: Accounts receivable ) Mining supplies inventory -0- -0- Deposits and prepaids ) ) Increase (Decrease) in: Accounts payable and accrued expenses ) Net cash used by discontinued operations -0- Net cash used by operating activities ) ) ) Cash Flows From Investing Activities: Purchases of land improvements -0- - 0 - ) Purchases of equipment and vehicles ) ) ) Proceeds from sale of assets -0- Net cash provided by discontinued operations -0- - 0 - Net cash provided (used) by investing activities ) ) Cash Flows From Financing Activities: Payments on notes payable ) ) ) Payments on leases payable ) ) ) Proceeds from insurance settlement -0- - 0 - Proceeds from notes payable -0- - 0 - Proceeds from PIK notes payable -0- - 0 - Proceeds from sale of common stock -0- Payments for legal settlement -0- - 0 - ) Net cash used by discontinued operations -0- - 0 - ) Net cash provided (used) by financing activities ) Net increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ The accompanying condensed notes are an integral part of these financial statements. 6 APPLIED MINERALS, INC. (An Exploration Stage Mining Company) STATEMENTS OF CASH FLOWS (Unaudited) For the Period January 1, 2009 (Beginning of For the three months ended Exploration Stage) March 31, through March 31, 2012 Cash Paid For: Interest $ $ $ Income Taxes $
